


110 HR 5625 IH: To amend the Economic Stimulus Act of 2008 to provide for

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5625
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Cleaver
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Economic Stimulus Act of 2008 to provide for
		  a temporary increase in the maximum loan guaranty amount for housing loans
		  guaranteed by the Secretary of Veterans Affairs.
	
	
		1.Temporary increase in maximum
			 loan guaranty amount for housing loans guaranteed by Secretary of Veterans
			 AffairsSection 201(a) of the
			 Economic Stimulus Act of 2008 (Public Law 110–185; 122 Stat. 613) is amended by
			 adding at the end the following new paragraph:
			
				(3)VA Guaranteed
				Housing LoansNotwithstanding
				subparagraph (C) of section 3703(a)(1) of title 38, United States Code, for
				purposes of any loan described in that section for which the mortgagee issues a
				loan commitment during the period beginning on February 13, 2008, and ending at
				the end of December 31, 2008, the term maximum guaranty amount
				means the dollar amount that is equal to 25 percent of the amount determined
				under paragraph (2) of this subsection for a single-family residence located in
				the area in which the residence for which the loan is made is
				located.
				.
		
